Citation Nr: 1637947	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an upper arm condition, claimed as a left shoulder disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1971.

This appeal comes before the Board of Veterans Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting at the RO in New Orleans, Louisiana. A transcript of the hearing is of the record. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


The Veteran's claim to reopen a previously denied claim for entitlement to service connection for a right shoulder disability has been raised by the record in a May 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for an upper arm condition, claimed as a left shoulder disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed February 1992 rating decision, the RO denied the Veteran's claim to reopen a previously denied claim for entitlement to service connection for an upper arm condition, claimed as a left shoulder disability. 

2. Presuming its credibility, the evidence received since the February 1992 rating decision, by itself or in conjunction with previously considered evidence, is new and related to an unestablished fact necessary to substantiate the claim for service connection for an upper arm condition, claimed as a left shoulder disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 1992 rating decision denying the Veteran's claim to reopen a previously denied claim for service connection for an upper arm condition, claimed as a left shoulder disability, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Since the February 1992 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an upper arm condition, claimed as a left shoulder disability, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims as to whether new and material evidence has been received to reopen the claim of service connection for an upper arm condition, claimed as a left shoulder disability. This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Claim to Reopen

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence. See 38 C.F.R. § 3.156 (2015).

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims. If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. Any decision that the AOJ may have made with regard to a new and material claim is irrelevant. Barnett, 83 F.3d at 1383. Thus, the Board will proceed in the following decision to adjudicate new and material issues in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

In this case, the February 1992 rating decision denied the Veteran's claim to reopen a previously denied claim for service connection for an upper arm condition, claimed as a left shoulder disability, on the basis that the condition neither occurred in nor was caused by service. 

The Veteran filed a claim for service connection of his shoulder (unspecified right or left) in August 1972, and after a VA examination in October 1972, the RO denied the Veteran's claim in November 1972. The November 1972 rating decision denied the claim on the basis that the condition neither occurred in nor was caused by service. The November 1972 rating decision was unappealed and became final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

After surgery on his left shoulder in November 1977, the Veteran filed a claim to reopen his claim for service connection of his left shoulder in February 1978. However, in a March 1978 rating decision, the RO denied the Veteran's claim to reopen, finding that the evidence of record is not new and material in that it does not raise a reasonable possibility of substantiating the claim. The March 1978 rating decision was unappealed and became final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

In October 1991, the Veteran again filed a claim to reopen his claim for service connection of his left shoulder. In a February 1992 rating decision, the RO denied the Veteran's claim to reopen, finding that the evidence of record is not new and material. The February 1992 rating decision was unappealed and became final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

However, since the February 1992 rating decision, VA treatment records, a VA examination, and hearing testimony have been added to the record. VA treatment records indicate continued pain and treatment, to include surgery, of the Veteran's left shoulder. The Veteran's July 2016 hearing testimony describes the Veteran's in-service injury and continued pain and treatment since service. The Veteran testified that his left shoulder dislocated in service, that it had not done so prior to service, and that his has continued to dislocate and cause him pain since service.

Therefore, the Board acknowledges that the evidence submitted is both new and material. The additional evidence provided on the record was received by VA after the issuance of the February 1992 rating decision and could not have been considered by prior decision makers. The evidence added to the claims file is also material to the claim. Evidence is material when, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim. The Board again notes that, as provided in Shade, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. 

Because the evidence provided here relates to the Veteran's in-service injury and continued pain and treatment, such evidence could reasonably substantiate the claim were the claim to be reopened. Id. at 118. Additionally, the Board notes that such new evidence may be sufficient to reopen a claim in that it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even if it is not enough to convince the Board to grant the claim. See Hodge, 155 F.3d at 1363.

Therefore, as new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for an upper arm condition, claimed as a left shoulder disability, is warranted. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

Having determined that new and material evidence has been presented, the claim for an upper arm condition, claimed as a left shoulder disability, is reopened; to this extent, the appeal is granted.


REMAND

The Veteran contends that his current left shoulder disability is the result of his service. The Veteran contends that he dislocated his left shoulder in service and that it has continued to dislocate and cause pain since service. See July 2016 hearing transcript.

Upon review of the record, the Board remands this matter for an addendum opinion that considers the entire evidence of record. The Veteran was afforded a VA examination in October 2014, however, the examination report notes that the Veteran's VA claims file was not reviewed, and that only the Veteran's VA treatment records were reviewed by the examiner. Moreover, a transcript of the July 2016 Travel Board hearing is now of record and available for consideration by the VA examiner. The Board finds the Veteran credible to testify as to both the events and symptoms in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that the Veteran is competent to act as a historian as to his service and his report of his activities in service). Therefore, on remand, the Board requests an addendum opinion to consider the Veteran's July 2016 testimony. 

Additionally, the Board remands this matter for an addendum opinion that is supported by thorough rationale and a complete history of the Veteran's left shoulder disability. See September 2015 Statement of Accredited Representative in Appealed Case (arguing that the VA examiner did not sufficiently support his opinion). The October 2014 examiner opined that "[i]t is most likely that the Veteran injured his left shoulder some time after his active service." The VA examiner noted the following: "there is only one episode of evaluation and treatment for left shoulder pain, with a diagnosis of rotator cuff injury, description of injury is vague and there is not documentation of any procedure performed to left shoulder during active service." See October 2014 VA examination; see also May 1971 service treatment record. 

However, the Board is reminded that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993). Instead, service connection may be granted where there is a current diagnosis, credible evidence of an in-service event or injury, and a sound basis upon which to attribute the post-service findings to the injury or event in service. See Hensley, 5 Vet. App. at 159; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As the Court held in Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), a medical opinion that "fails to discuss all the evidence which appears to support appellant's position," and was accepted by the VA, contributed to inadequate reasons or bases. Therefore, this issue must be remanded for a complete consideration of the evidence contained within the entirety of the claims file and for a complete rationale to support the examiner's opinion.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any relevant updated VA  or private treatment records, should they exist. Ensure that all records are properly scanned and labeled in the Veterans Benefits Management System (VBMS)/Virtual VA.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the October 2014 VA examination, or another appropriate medical physician if the examiner is unavailable. The claims file, to include the July 2016 Travel Board hearing transcript, must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left shoulder disability was incurred in or is otherwise related to his active duty service?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a May 1971 service treatment record indicating that the Veteran was treated for a rotator cuff injury of his left shoulder.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


